SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
17
CA 09-02610
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF RONALD ENGLERT AND FRAN
ENGLERT, PETITIONERS-APPELLANTS,

                     V                                             ORDER

ZONING BOARD OF APPEALS OF TOWN OF NORTH
DANSVILLE AND BENJAMIN GORDON,
RESPONDENTS-RESPONDENTS.


JONES AND SKIVINGTON, GENESEO (GREGORY J. MCCAFFREY OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

JOHN C. PUTNEY, MOUNT MORRIS, FOR RESPONDENT-RESPONDENT ZONING BOARD
OF APPEALS OF TOWN OF NORTH DANSVILLE.

LAW OFFICE OF R. BRIAN GOEWEY, ROCHESTER (R. BRIAN GOEWEY OF COUNSEL),
FOR RESPONDENT-RESPONDENT BENJAMIN GORDON.


     Appeal from a judgment (denominated order) of the Supreme Court,
Livingston County (Robert B. Wiggins, A.J.), entered December 7, 2009
in a proceeding pursuant to CPLR article 78. The judgment denied the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court